 
Exhibit 10.1

 
CONFIDENTIAL
 
SUBSCRIPTION AGREEMENT FOR SHARES OF COMMON STOCK
 
(the “Common Stock Offering”)
 
by and between
 
ZOOM TELEPHONICS, INC.
a Delaware corporation (“Zoom” or the “Company”)
 
and the
 
SUBSCRIBER IDENTIFIED BELOW (“Subscriber”)
 

(Note: If the Subscriber is a corporate entity, trust, joint account or other
than a single individual, the name, address, telephone number and social
security number or employer identification number of each beneficial owner,
other than the Subscriber, should be set forth on a separate sheet.)
 
Name and Address of the Subscriber
 
 
 
 
 
Tel. No. of the Subscriber
 
Email Address of the Subscriber
 
Soc. Sec. No. or EIN of the Subscriber
 
$ Amount Subscribed
 

 
 
 
1

 
 
W I T N E S S E T H:
 
WHEREAS, Zoom is seeking to raise up to $3,000,000 through the sale of shares of
the Company’s common stock, par value $0.01 per share (“Common Stock”), at a per
share purchase price equal to $2.60;
 
WHEREAS, the Company will provide certain registration rights and pre-emptive
rights in connection with Subsequent Financings (as hereinafter defined) to the
Subscriber as provided herein;
 
WHEREAS, Zoom has given the Subscriber the opportunity to conduct an independent
investigation of the Company and ask pertinent questions regarding an investment
in the Company, and officers of the Company have made themselves available to
the Subscriber for such purposes;
 
WHEREAS, Subscriber has reviewed the Private Placement Memorandum dated October
21, 2016, including all exhibits and attachments thereto, (the “Offering
Memorandum”); and
 
WHEREAS, with full consideration of the risk factors set forth in the Offering
Memorandum and otherwise involved in an investment in the Company, the
Subscriber desires to acquire the shares of Common Stock as provided herein.
 
1.           Subscriber’s Representations as to Status. The Subscriber
represents and warrants to the Company that it is an "Accredited Investor"
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), and Regulation D promulgated thereunder as follows (inapplicable
statements should be crossed out.):
 
(a)          The Subscriber has consulted counsel to the extent it deems
necessary concerning the propriety and appropriateness of making an investment
in the Company.
 
REPRESENTATIONS FOR INDIVIDUALS
 
(b)(i) If the Subscriber is an individual, all statements shall apply to you
unless you cross them out:
 
● 
Your net worth (including assets jointly held with your spouse, if any)
including homes, home furnishings and automobiles, but excluding the value of
your primary residence and excluding the value of any indebtedness secured by
your primary residence, exceeds $1,000,000 (valuing your assets on the basis of
current market value).
● 
Your individual income1 (as defined in footnote 1) for each of the years 2014
and 2015 was, and your individual income for 2016 is expected to be, in excess
of $200,000.
 


1 For purposes of determining whether any of the statements apply to you,
“individual income” means your individual adjusted gross income (not including
that of your spouse) and “joint income” means the adjusted gross income of both
you and your spouse (even if you file separate tax returns) in all cases
increased by (i) any deduction for depletion under Section 611, et seq., of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) any exclusion for
interest under Section 103 of the Code, and (iii) any losses of a partnership
allocated to you as an individual limited partner as reported on Schedule E of
Form 1040. Notwithstanding the foregoing, if you are self- employed, deduct any
operating expenses of your proprietorship from revenues. Also, if you are
employed and incurred significant expenses in connection with earning your
salary, deduct the amount of such expenses from your adjusted gross income when
computing your income.
 
2

 
● 
Your joint income (as defined in footnote 1) of you and your spouse for each of
the years 2014 and 2015 was, and the income of you and your spouse for 2016 is
expected to be, in excess of $300,000.
● 
You do not expect your current level of income to significantly decrease in the
foreseeable future.
● 
You do not have any other investments or contingent liabilities which you
reasonably anticipate could cause you to need sudden cash requirements in excess
of cash readily available to you.
 
REPRESENTATIONS FOR ENTITIES
 
(b)(ii) If the Subscriber is an entity, trust, pension fund or IRA account (an
“Entity”), the Entity and the person signing on its behalf represent and warrant
that: (A) such Entity is an existing entity, and has not been organized or
reorganized for the purpose of making this investment (or if not true, such fact
shall be disclosed to the Company in writing along with information concerning
the beneficial owners of the Entity), (B) the Subscriber has the authority to
execute this Subscription Agreement, and any other documents in connection with
an investment in shares of Common Stock, on the Entity's behalf, (C) the Entity
has the power, right and authority to invest in shares of Common Stock and enter
into the transactions contemplated thereby, and that the investment is suitable
and appropriate for the Entity and its beneficiaries (given the risks and
illiquid nature of the investment) and (D) all documents executed by the Entity
in connection with its investment in the Company are valid and binding documents
or agreements of the Entity enforceable in accordance with their terms.
 
2.           Subscriber’s Non-Reliance. The Subscriber represents, warrants,
acknowledges and agrees that (the use of “he,” “his,” “you” or “yours” shall be
deemed to include “she,” “hers” and “it” where appropriate):
 
(a)          He is entering into this Subscription Agreement relying solely on
the facts and terms set forth in this Subscription Agreement, and he has
received the Offering Memorandum and copies of all documents requested and the
Company has not made any representations of any kind or nature to induce the
Subscriber to enter into this Subscription Agreement except as specifically set
forth herein.
 
(b)          He has made an investigation of the pertinent facts relating to the
operation of the Company and has reviewed the terms of this Subscription
Agreement to the extent that he deems necessary in order to be fully informed
with respect thereto.
 
(c)          He has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of an investment
in the Company. The Subscriber is able to bear the substantial economic risks of
an investment in the Company for an indefinite period of time, has no need for
liquidity in such investment and could afford a complete loss of such
investment. He understands that the purchase of the shares of Common Stock is a
speculative investment that involves a high degree of risk.
 
 
3

 
 
(d)          He will be acquiring the shares of Common Stock for investment, for
his own account and not for the interest of any other person and not for
distribution or resale to others, and he will not permit any other person to
acquire a beneficial interest in the shares of Common Stock being subscribed for
without the consent of the Company. He understands that the shares of Common
Stock have not been registered under the Securities Act, and he agrees that his
interest in the Company may not be sold, transferred, or otherwise disposed of
except pursuant to an effective registration statement or an exemption from
registration under the Securities Act. He understands and agrees that, until
registered under the Securities Act or transferred pursuant to Rule 144 (as
defined herein), all certificates evidencing any of the shares of Common Stock,
whether upon initial issuance or upon any transfer thereof, shall bear and
legend, prominently stamped or printed thereon, reading substantially as
follows:
 
These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or applicable state securities laws. These
securities have been acquired for investment and not with a view to their
distribution or resale, and may not be sold, pledged, or otherwise transferred
without an effective registration statement for such securities under the
Securities Act and applicable state securities laws, or an opinion of counsel
satisfactory to the Company to the effect that such registration is not
required.
 
(e)          He understands the effect of the limitations on disposition and of
his representation that his interest in the Company will not be sold,
transferred or otherwise disposed of except pursuant to an effective
registration statement or an exemption from registration under the Securities
Act. He understands that in certain circumstances transfers can be made only
with the consent of the Company, in its sole discretion.
 
(f)          No person is acting or authorized to act as his representative in
connection with his subscription.
 
(g)          He did not learn of the investment in the shares of Common Stock as
a result of any public advertising or general solicitation.
 
3.           Subscriber’s Authority. If the Subscriber is a corporation,
partnership, trust or other Entity, the person executing this Subscription
Agreement has the full power and authority under the Subscriber's governing
instruments to do so and the Subscriber has the full power and authority under
its governing instruments to become a stockholder of the Company.
 
4.          Tax Matters. If the Subscriber is a pension plan, IRA or other
tax-exempt entity, it is aware that it may be subject to federal income tax on
any unrelated business taxable income from its investment in the Company.
 
5.          Confirmatory Representations. The Subscriber hereby agrees that any
representation made hereunder will be deemed to be reaffirmed at any time the
Subscriber makes an additional capital contribution to the Company and the act
of making such additional contribution will be evidence of such reaffirmation.
 
 
4

 
 
6. 
Registration Rights.
 
(a)            Registration. No later than thirty (30) days after the date on
which the Company has closed on an aggregate of at least $3,000,000 in the
Common Stock Offering (the “Closing Date”), the Company shall prepare and file
with the Securities and Exchange Commission (the “SEC”) a registration statement
(“Registration Statement”) covering the resale of all of the shares of Common
Stock sold in the Common Stock Offering (the “Registrable Securities”) for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act. The Registration Statement filed hereunder shall be on Form S-1. The
Company shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective under the Securities Act not later than 120
days after the Closing Date. The Company shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act until the earliest of: (i) such time as all Registrable
Securities covered by such Registration Statement have been sold, thereunder or
pursuant to Rule 144, (ii) such time as all Registrable Securities covered by
such Registration Statement (other than Registrable Securities held by persons
who are affiliates of the Company) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and without the requirement for the Company to
be in compliance with the current public information requirement under Rule 144;
or (iii) one year from the Closing Date. The Company shall promptly notify the
Subscriber of the effectiveness of a Registration Statement.
 
(b)             Limitation of Registration. Notwithstanding the registration
obligations set forth in Section 6(a), if the SEC informs the Company that all
of the Registrable Securities cannot, as a result of the application of Rule
415, be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform the Subscriber thereof and use
its commercially reasonable efforts to file amendments to the Registration
Statement as required by the SEC, covering the maximum number of Registrable
Securities permitted to be registered by the SEC, on Form S-1 or such other form
as is available to register for resale the Registrable Securities as a secondary
offering.
 
(c) 
Indemnification.
 
(i)       Indemnification by the Company. The Company will indemnify and hold
harmless Subscriber and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Subscriber within the meaning of
the Securities Act, against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several, (collectively, “Claims”) incurred in investigating, preparing
or defending any action, claim, suit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto, to
which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on Subscriber’s behalf
and will reimburse Subscriber, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by Subscriber
or any such controlling person in writing specifically for use in such
Registration Statement or prospectus.
 
 
5

 
 
(ii)          Indemnification by Subscriber. Subscriber agrees to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors, officers, employees, stockholders, partner, representatives and each
person who controls the Company (within the meaning of the Securities Act)
against any Claims resulting from any untrue statement of a material fact or any
omission of a material fact required to be stated in the Registration Statement
or prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by Subscriber to the Company specifically for
inclusion in such Registration Statement or prospectus or amendment or
supplement thereto. In no event shall the liability of Subscriber be greater in
amount than the dollar amount of the proceeds (net of all expense paid by
Subscriber in connection with any claim relating to this Section 6(c) and the
amount of any damages Subscriber has otherwise been required to pay by reason of
such untrue statement or omission) received by Subscriber upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
(iii)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
 
6

 
 
(iv)          Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (i) and (ii) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 6(c) and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.
 
(d)            Obligations of the Subscriber. It shall be a condition precedent
to the obligations of the Company to register the shares of Common Stock
subscribed for under this Subscription Agreement that the Subscriber furnish to
the Company such information regarding the Subscriber, the shares of Common
Stock subscribed for under this Subscription Agreement and the intended method
of disposition of the shares of Common Stock subscribed for under this
Subscription Agreement as shall be reasonably required to effect the
registration of the shares of Common Stock subscribed for under this
Subscription Agreement and shall execute such documents and agreements in
connection with such registration as the Company may reasonably request.
Subscriber shall cooperate as reasonably requested by the Company in connection
with the preparation of the registration statement with respect to such
registration, and for so long as the Company is obligated to file and keep
effective such registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding the
Subscriber and its plan of distribution of the Registrable Securities included
in such registration as may be reasonably necessary to enable the Company to
prepare such registration statement, to maintain the currency and effectiveness
thereof and otherwise to comply with all applicable requirements of law in
connection therewith. At least ten (10) Business Days (as hereinafter defined)
prior to the first anticipated filing date of the Registration Statement, the
Company shall notify the Subscriber of the information the Company requires from
him (the “Requested Information”) to have the shares of Common Stock subscribed
for under this Subscription Agreement included in the Registration Statement. If
within three (3) Business Days of the filing date the Company has not received
the Requested Information from the Subscriber, then the Company may file the
Registration Statement without including the shares of Common Stock subscribed
for under this Subscription Agreement by the Subscriber. Subscriber shall
furnish to the Company or the underwriter, as applicable, such information
regarding the Subscriber and the distribution proposed by it as the Company may
reasonably request in connection with any registration or offering referred to
in this Section 6. For the purposes of this Subscription Agreement, the term
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the Commonwealth of
Massachusetts.
 
 
7

 
 
(e)            Expenses of Registration. In connection with any and all
registrations pursuant to this Subscription Agreement, all expenses other than
underwriting discounts and commissions incurred in connection with registration,
filings or qualifications, including, without limitation, all registration,
listing, filing and qualification fees, printing and accounting fees and costs,
the fees and disbursements of counsel for the Company shall be borne by the
Company.
 
(f) 
Reports Under the Securities Exchange Act of 1934, as amended (the “Exchange
 Act”). With a view to making available to the Subscriber the benefits of Rule
144 promulgated under the Securities Act or any other similar rule or regulation
of the SEC that may at any time permit the security holders to sell securities
of the Company to the public without registration (“Rule 144”), the Company
shall at all times:
 
(i)            make and keep public information available, as those terms are
understood and defined in Rule 144; and
 
(ii)            file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.
 
7.            Lock Up Agreement. Subscriber acknowledges and agrees that he will
not (1) offer, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, pledge, hypothecate, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, the shares of Common Stock subscribed for under this Subscription
Agreement; or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the shares of Common Stock subscribed for under this Subscription Agreement,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of the shares of Common Stock, in cash or otherwise, for a
period of 120 days subsequent to the Closing Date. Subscriber further agrees not
to enter into any private transaction involving the shares of Common Stock
subscribed for under this Subscription Agreement unless (i) the Company receives
an opinion of counsel acceptable in form and substance to the Company to the
effect that the proposed transaction is exempt from the registration
requirements of the Securities Act and (ii) the proposed transferee agrees to be
bound by all the provisions in this Section 7 prior to any such private
transaction. Any waiver or termination by the Company of the requirements of
this Section 7 shall apply to all Subscribers in the Common Stock Offering, pro
rata, based on the number of shares of Common Stock purchased by such Subscriber
in the Common Stock Offering. Notwithstanding anything to the contrary contained
herein, the restrictions contained herein shall not apply to the transfer of the
shares of Common Stock subscribed for under this Subscription Agreement to any
trust, partnership or limited liability company for the direct or indirect
benefit of such Subscriber and/or the immediate family of such Subscriber for
estate planning purposes, provided that (i) the trustee of the trust,
partnership or the limited liability company, as the case may be, agrees in
writing to be subject to the restrictions of this Section 7 and (ii) any such
transfer shall not involve a disposition for value.
 
8

 
(iii) Subsequent Financings. In the event that prior to the one year anniversary
of the Closing Date, the Company proposes to issue Common Stock or common stock
equivalents for cash consideration of $500,000 or greater, in one more
transactions, with the primary purpose of raising capital (each, a “Subsequent
Financing”), the Subscriber shall have the right to participate in each such
Subsequent Financing in an amount necessary to maintain the Subscriber’s
pro-rata ownership of the Company (calculated on a fully-diluted basis) on the
same terms, conditions and price provided for in such Subsequent Financing (the
“Participation Rights”). The Company will provide the Subscriber written notice
(the “Subsequent Financing Notice”) detailing the terms of the Subsequent
Financing at least ten (10) trading days prior to the closing of a Subsequent
Financing. The Subscriber will have the option to participate in each Subsequent
Financing for a period commencing on the date the Subsequent Financing Notice is
received by the Subscriber and ending on the date that is five (5) trading days
prior to the closing of a Subsequent Financing. A Subsequent Financing shall not
include Excluded Issuances (as defined below). In the event any Subscriber in
the Common Stock Offering shall elect not to exercise his Participation Rights
in any Subsequent Financing (a “Nonparticipating Subscriber”), the Subscribers
in the Common Stock Offering who have elected to exercise their Participation
Rights in full in such Subsequent Financing (each a “Participating Subscriber”)
shall have the right to participate in such Subsequent Financing, on a pro rata
basis, to the extent of such Nonparticipating Subscriber’s Participation Rights
(the “Over Subscription Rights”). The Company will provide each Participating
Subscriber written notice of such Over Subscription Rights (the “Over
Subscription Notice”) at least four (4) trading days prior to the closing of a
Subsequent Financing. The Participating Subscribers will have the option to
exercise such Over Subscription Rights for a period commencing on the date the
Over Subscription Notice is received by the Subscriber and ending on the date
that is two (2) trading days prior to the closing of a Subsequent Financing.
Notwithstanding the foregoing, in the event the Company determines in its
reasonable discretion that the exercise by a Subscriber of his Participation
Rights or Over Subscription Rights under this Section 8 would cause the Company
to risk losing the benefit of any tax-loss carryforwards, then such Subscriber
will automatically be deemed to have waived his Participation Rights and/or Over
Subscription Rights, as applicable. “Excluded Issuances” shall mean (i) equity
securities (including options and other convertible securities) issued by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock; (ii) equity securities (including options and other convertible
securities) issued to employees or directors of, or consultants or advisors to,
the Company or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Company’s Board of Directors; (iii) shares of Common
Stock issued upon the exercise of options or shares of Common Stock issued upon
the conversion or exchange of convertible securities, in each case provided such
issuance is pursuant to the terms of such option or convertible security; (iv)
equity securities (including options and other convertible securities) issued to
banks, equipment lessors or other financial institution pursuant to a debt
financing or equipment leasing transaction, approved by the Company’s Board of
Directors; (v) equity securities (including options and other convertible
securities) issued in connection with any sponsored research, collaboration,
technology license, development, OEM, marketing or other similar agreements,
joint ventures, corporate partnerships or strategic alliances, approved by the
Company’s Board of Directors; or (vi) equity securities (including options and
other convertible securities) issued in connection with a merger, acquisition,
or consolidation involving the Company.
 
8.          Benefit of Agreement. This Subscription Agreement shall inure to the
benefit of and be binding upon each of the parties hereto, and their heirs,
beneficiaries, successors, assignees and legal representatives, as may be
applicable.
 
 
9

 
 
9.          Subscription for the Shares of Common Stock. The Subscriber hereby
subscribes for and agrees to purchase the number of shares of Common Stock that
is equal to the quotient of the subscription amount set forth above, divided by
the per share purchase price as determined in accordance with the terms of this
Subscription Agreement, and has made a wire-transfer payment to the account set
forth below in the subscription amount set forth above or has included a check
for such amount herewith.
 
10.          Acceptance. The Company shall not be obligated to accept the
subscription for the shares of Common Stock, shall have the right, exercisable
at its sole discretion, to reject the subscription at any time until the return
of a copy of this Subscription Agreement duly executed by the Company and shall
not be deemed to have accepted the subscription by the passage of time, by
depositing the Subscriber’s check or by any other means except as expressly
stated herein. Upon rejection of the subscription, the payment tendered by the
Subscriber herewith shall be promptly returned, without interest, and all
provisions of this Subscription Agreement will become null and void except for
Section 18.
 
11.          Restriction on Transfer and Resale. The Subscriber shall not
transfer, assign, hypothecate, pledge, sell or otherwise dispose of the shares
of Common Stock to be purchased pursuant to this Subscription Agreement, except
as may be permitted under the Securities Act and applicable state securities
laws pursuant to registration or exemption therefrom. The shares of Common Stock
shall bear a legend to the effect that they have not been registered under the
Securities Act, and may not be sold without registration or exemption therefrom.
 
12.          Adjustments for Stock Splits, Stock Dividends, Etc. If from time to
time while this Subscription Agreement shall remain in force and effect there is
any stock split-up, stock
dividend, stock distribution or other reclassification of the capital stock of
the Company, any and all new, substituted or additional securities to which the
Subscriber is entitled by reason of his ownership of the shares of Common Stock
shall be immediately subject to the restrictions on transfer and other
provisions of this Subscription Agreement in the same manner and to the same
extent as such shares of Common Stock purchased in the Common Stock Offering.
 
13.          Successors and Assigns. Except as otherwise expressly provided
herein, this Subscription Agreement shall bind and inure to the benefit of the
Company and the Subscriber and their respective successors and assigns.
Notwithstanding the foregoing, the registration rights provided in Section 6 are
personal to the Subscriber and are not transferable without the prior consent of
the Company. Any transfer of such rights without the consent of the Company
shall be void.
 
14.          Entire Agreement. This Subscription Agreement is the complete and
entire understanding between the parties as to the transactions contemplated
hereby, and merges all prior agreements with respect thereto. This Subscription
Agreement may be executed in any number of counterparts and may not be altered
or amended other than by written agreement signed by all the parties hereto.
 
15.          Amendments, Waivers and Consents. Any provision in this
Subscription Agreement to the contrary notwithstanding, amendments to, changes
in or additions to this Subscription Agreement may be made, and compliance with
any covenant or provision set forth herein may be omitted or waived, if the
Company shall obtain consent thereto in writing from Subscribers purchasing at
least a majority of the shares of Common Stock sold in the Common Stock
Offering.
 
 
10

 
 
16.          Governing Law. This Subscription Agreement shall be governed by the
internal laws of the Commonwealth of Massachusetts. The parties (a) agree that
any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement shall be instituted exclusively in the Commonwealth of
Massachusetts, Suffolk County, (b) waive any objection which such party may have
now or hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of the Commonwealth of Massachusetts in
any such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Commonwealth of Massachusetts. THE PARTIES HERETO
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.
 
17.          Confidential Information. The information contained in this
Subscription Agreement and in the Offering Memorandum is confidential and
proprietary to the Company and is being submitted to prospective investors in
the Company solely for such investors’ confidential use with the express
understanding that, without the prior express written permission of the Company,
such persons will not release this Subscription Agreement or the Offering
Memorandum, discuss the information contained herein or in the Offering
Memorandum or use this Subscription Agreement or the Offering Memorandum for any
purpose other than evaluating a potential investment in the Company through the
purchase of shares of Common Stock. A prospective investor, by accepting
delivery of this Subscription Agreement, agrees to promptly return to the
Company this Subscription Agreement, the Offering Memorandum and any other
documents or information furnished by the Company if (a) the prospective
investor elects not to purchase the shares of Common Stock offered hereby, (b)
the prospective investor’s subscription is not accepted by the Company, or (c)
the offering of the shares of Common Stock is terminated or withdrawn.
 
[Signature page follows]
 
 
11

 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date provided below.
 
 
 
ZOOM TELEPHONICS, INC.
 
 
 
 
 
 
By:  
/s/ 
 
 
 
Name: Frank B. Manning
 
 
 
Title: President and Chief Executive Officer
 
 
 
   
 
 
 
   
 
 
INVESTORS:
 
 
 
   
 
 
The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
 

 
 
 
12

 
 
Annex A Subscription Agreement
Investor Counterpart Signature Page
 
The undersigned, desiring to: (i) enter into this Subscription Agreement dated
as of October 24, 2016 (the “Agreement”), with the undersigned, Zoom
Telephonics, Inc., a Delaware corporation (the “Company”), in or substantially
in the form furnished to the undersigned and (ii) purchase the shares of Common
Stock as set forth below, hereby agrees to purchase such shares of Common Stock
from the Company as of the Closing Date and further agrees to join the
Subscription Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations of the Subscribers in the Agreement and hereby represents that
the statements contained therein are complete and accurate with respect to the
undersigned as a Subscriber.
 
 
Name of Investor:
 
 
 
 
 
If an entity:
 
 
 
 
 
Print Name of Entity:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:  
 
 
 
 
Name: 
 
 
 
Title: 
 
 
   
 
 
If an individual:
 
 
   
 
 
Print Name:
 
 
   
 
 
Signature:
 
 
   
 
 
If joint individuals:
 
 
   
 
 
Print Name:   

 
 
   
 
 
Signature:
 
 
 
 
 
All Investors:
 
 
 
 
 
Address:  

 
 
 
 
 
 
 
 
Telephone No.:
 
 
 
 
 
Facsimile No.: 

 
 
 

 
 
Email Address:
 
 
 
 
 
The Subscriber hereby elects to purchase ________ Shares (to be completed by
Subscriber) at a purchase price of $2.60 per Share under the Subscription
Agreement at a total Purchase Price of $______ (to be completed by Subscriber)
 


 

 
 
13
